DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-35 are pending. Claims 1-15 are cancelled.
Election/Restrictions
Claims 16,17,19-24,27,28,30,34, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/20/2021.
Applicant's election with traverse of species I in the reply filed on 7/20/2021 is acknowledged.  The traversal is on the ground(s) that the Gilmore reference “makes clear however neither ports 157/159 is continuously in communication with the sea because solenoid actuated pilot valve 45 intermittently connect ports 157 and 159 to a hydraulic fluid supply via line 47”.  This is not found persuasive because as shown in Figure 6, both ports are exposed externally to the main outside of housing 67 and therefore these ports are continuously fluidically connected to each other externally to the valve, furthermore port 181 is also continuously fluidically connected to ports 157/159 externally.
The requirement is still deemed proper and is therefore made FINAL.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2018 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first pilot port remains continuously in pressure communication with the second chamber at any position of the shuttle” (the current drawing at Fig. 2 depicts lead line pointing to chamber 216, second chamber, and the first pilot port is indicated as 226, based on the drawing itself it is unclear as to how the chamber and port communicate since provides isolation between these, see para.0027 in the instant application) must be shown or the feature(s) canceled from the claim(s). It would appear that the chambers 214/216 should be pointing to the areas above and below faces 236/220 that communicate with ports 226/242.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 26 recites “a shuttle valve” which is unclear if this is the same shuttle recited in claim 16 or a different shuttle valve. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gilmore (US 4457489).
Regarding claim 16, Gilmore discloses; a valve (121, fig.6), comprising: a body (67) having a cavity (87) therein; 
a first seal plate (123) positioned in the cavity, the first seal plate comprising a first opening (125) fluidly connected to a first source port (76); 
a shuttle (131,133,169) positioned in the cavity, the shuttle including: 
a piston head (169) for sealing a first chamber (the chamber within 87, below the bottom face of head 169 to top of 123) in the cavity from a second chamber (the chamber within 87, above the top face of head 169 to bottom of 185 at 183) in the cavity, and 
a first stem (the lower portion of 131 below the bottom face of 169) extended from a first face (the bottom face of 169) of the piston head into the first chamber, the shuttle being reciprocable in the cavity between a first end of stroke position (133 abuts 123 as shown in Fig. 6) wherein the first stem abuts the first seal plate and covers the first opening in the first seal plate (the section 133 covers 125), and a second end of stroke position (see fig. 7) wherein the first stem is separated from the first seal plate by a gap (the gap being shown the bottom most of 133 to the top of 123) and a flowpath is .

Allowable Subject Matter
Claims 18,21,25, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious “the second stem abuts the second seal plate and covers the second opening in the second seal plate in the second end of stroke position of the shuttle”, in combination with the rest of the limitations in claims 18 and 29. Burgess (US 3460614) discloses a stem 116 see Fig. 3, however it does not cover the second opening, as this is seen as being done by an additional part 96.
None of the prior art discloses or renders as obvious “a first pilot line in pressure communication with the plurality of fluid supplies” and “the first pilot port of the valve is connected to the first pilot line” in combination with the  rest of the limitations in claim 
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 30-33 are allowed.
None of the prior art discloses or renders as obvious “displacing the shuttle in the cavity to a first end of stroke position wherein the first stem abuts the first seal plate and covers the first opening in the first seal plate by applying pressure from at least one of the plurality of fluid supplies to the first pilot port” in combination with the rest of the limitations in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753